UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1054


CARLOS MIRANDA,

                  Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.,

                  Defendant – Appellee,

          and

WACHOVIA BANK, N.A.,

                  Defendant,

-----------------------------------------------

AMERICAN BANKERS ASSOCIATION; CONSUMER BANKERS ASSOCIATION;
CONSUMER MORTGAGE COALITION,

                  Amici Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00667-GBL-JFA)


Submitted:   October 30, 2012                Decided:   December 10, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ivan Yacub, YACUB LAW OFFICES, Falls Church, Virginia, for
Appellant.   Mary C. Zinsner, Billy B. Ruhling, II, S. Mohsin
Reza, TROUTMAN SANDERS LLP, McLean, Virginia, for Appellee.
Jeffrey P. Naimon, Kirk D. Jensen, Michael R. Williams,
BUCKLEYSANDLER LLP, Washington, D.C., for Amici Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Carlos Miranda appeals from the district court’s order

dismissing his civil action alleging violations of the Truth in

Lending Act (“TILA”).          The district court determined that the

complaint    was   time-barred       and    that   Miranda     failed       to   allege

tender of the net loan proceeds and therefore failed to state a

claim for rescission.         We have reviewed the record and find no

reversible     error.      While     our    recent     decision    in      Gilbert   v.

Residential     Funding,      LLC,    678       F.3d   271    (4th      Cir.     2012),

overturns the district court’s dismissal of the complaint as

time-barred, we affirm on the basis that Miranda failed to state

a claim for rescission by failing to allege tender of the net

loan proceeds.      Miranda v. Wells Fargo Bank, N.A., No. 1:11-cv-

00667-GBL-JFA (E.D. Va. filed Dec. 12, 2011; entered Dec. 14,

2011).      We dispense with oral argument because the facts and

legal    contentions    are    adequately        presented    in     the    materials

before   the   court    and   argument         would   not   aid   the     decisional

process.



                                                                               AFFIRMED




                                           3